        Case 8:19-cv-01203-JVS-DFM Document 81 Filed 08/04/20 Page 1 of 4 Page ID #:4591
Name and address:
                            Alec M. Leslie
                         Bursor & Fisher, P.A.
                           888 Seventh Ave
                       New York, New York 10019

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
WILL KAUPELIS, et al.,
                                                         Plaintiff(s),                            8:19-cv-01203-JVS-DFM

                  v.
                                                                               APPLICATION OF NON-RESIDENT ATTORNEY
HARBOR FREIGHT TOOLS, USA, INC.,                                                     TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                         PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Leslie, Alec M.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney
Bursor & Fisher, P.A.
Firm/Agency Name
888 Seventh Ave.                                                         (646) 837-7150                         (212) 989-9163
                                                                         Telephone Number                       Fax Number
Street Address
New York, NY 10019                                                                                aleslie@bursor.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
Will Kaupelis                                                            ✖   Plaintiff(s)    Defendant(s)      Other:
Frank Ortega                                                             ✖   Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                         Date of Admission              Active Member in Good Standing? (if not, please explain)
State of New York                                          05/22/2017                Yes
Southern District of New York                              10/17/2017                Yes
Eastern District of New York                               10/17/2017                Yes

G-64 (02/20)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
         Case 8:19-cv-01203-JVS-DFM Document 81 Filed 08/04/20 Page 2 of 4 Page ID #:4592
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                             Date of Application      Granted / Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
               substantial business, professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
               Criminal Procedure, and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
               of this Court and maintains an office in the Central District of California for the practice of law, in
               which the attorney is physically present on a regular basis to conduct business, as local counsel
               pursuant to Local Rule 83-2.1.3.4.

               Dated July 31, 2020                                    Alec M. Leslie
                                                                      Applicant's Name (please type or print)


                                                                      Applicant's Signature


G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 2 of 3
         Case 8:19-cv-01203-JVS-DFM Document 81 Filed 08/04/20 Page 3 of 4 Page ID #:4593

SECTION III - DESIGNATION OF LOCAL COUNSEL
Reich, Marc G.
Designee's Name (Last Name, First Name & Middle Initial)
Reich Radcliffe & Hoover, LLP
Firm/Agency Name
4675 MacArthur Court, Suite 550                                   (949) 975-0512                           (949) 975-0514
                                                                  Telephone Number                         Fax Number
Street Address                                                    mgr@reichradcliffe.com
Newport Beach, CA 92660                                           Email Address
City, State, Zip Code                                             159936
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.
               Dated July 31, 2020                                Marc G. Reich
                                                                  Designee's Name (please type or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)


  Name of Court                                Date of Admission                Active Member in Good Standing?

  Eastern District of Missouri                 01/14/2020                       Yes




G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 3 of 3
Case 8:19-cv-01203-JVS-DFM Document 81 Filed 08/04/20 Page 4 of 4 Page ID #:4594




                 Appellate Division of the Supreme Court
                      of the State of New York
                      First Judicial Department

            I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

                 Alec Mitchell Leslie
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
May 22, 2017, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                       In Witness Thereof, I have hereunto set my
                         hand and affixed the seal of this court on
                                     July 28, 2020




                                        Clerk of the Court
5199
